        Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

                                       )
AMERICAN WATERWAYS OPERATORS,          )
                                       )
                      Plaintiff,       )
                                       )
              v.                       )    Civil Action No. 18-12070-DJC
                                       )
UNITED STATES COAST GUARD,             )
                                       )
                      Defendant.       )
                                       )



    MEMORANDUM OF LAW IN SUPPORT OF THE COMMONWEALTH OF
  MASSACHUSETTS’ MOTION FOR LEAVE TO INTERVENE AS A DEFENDANT




                                      MAURA HEALEY
                                      ATTORNEY GENERAL


                                      Seth Schofield, BBO No. 661210
                                       Senior Appellate Counsel
                                      Assistant Attorney General
                                      Energy and Environment Bureau
                                      Office of the Attorney General
                                      One Ashburton Place, 18th Floor
                                      Boston, Massachusetts 02108
                                      (617) 963-2436
Dated: May 31, 2019                   seth.schofield@mass.gov
Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 2 of 18




                          [BLANK]
             Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 3 of 18




                                                     TABLE OF CONTENTS

                                                                                                                                             Page
Introduction ..................................................................................................................................... 1

Background ..................................................................................................................................... 1

Argument ........................................................................................................................................ 5

   I.     The Commonwealth is Entitled to Intervene as of Right .................................................... 5

           A. The Commonwealth’s Motion is Timely...................................................................... 6

           B. The Commonwealth Has Important Interests in this Action. ....................................... 8

           C. The Commonwealth’s Interests Will Be Impaired Absent Intervention. ................... 10

           D. Existing Parties Do Not Adequately Represent the Commonwealth’s Interests. ....... 11

   II. In the Alternative, the Court Should Exercise its Discretion to Grant Permissive
       Intervention. ....................................................................................................................... 12

Conclusion .................................................................................................................................... 14

Certificate of Service .................................................................................................................... 14




                                                                       -i-
Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 4 of 18




                          [BLANK]
         Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 5 of 18



                                        INTRODUCTION

       Plaintiff American Waterways Operators (AWO) seeks to enforce a judgment secured by

the Commonwealth of Massachusetts (Commonwealth) in a separate action as backdoor means

to invalidate a state environmental protection law, which that judgment protected. It brings this

action now despite both previously informing this Court (Woodlock, J.) that the Coast Guard had

complied with that judgment and withdrawing voluntarily its motion to reopen that litigation.

The Commonwealth’s interests in this misguided and unsupported action are manifest—again,

AWO seeks to enforce a judgment secured by the Commonwealth to sue the Commonwealth and

re-expose a duly enacted law of a sovereign state to a federal constitutional challenge. Allowing

the Commonwealth to intervene is thus necessary to allow it to fully protect its own interests in

this litigation and will not prejudice the existing parties. Indeed, the Court just recently

scheduled a hearing for August 28, 2019 on AWO’s motion and the Coast Guard’s cross-motion

for summary judgment, ECF No. 32—a date that should provide sufficient time for the

Commonwealth to file an opposition to AWO’s motion for summary judgment without the need

to reschedule that hearing or delay the resolution of this action on the merits. For these reasons,

as explained more fully below, the Court should allow the Commonwealth’s Motion for Leave to

Intervene as a matter of right or, in the alternative, by permission.

                                         BACKGROUND

       “Buzzards Bay is a brilliant jewel in the diadem of Massachusetts waters.” United States

v. Coalition for Buzzards Bay, 644 F.3d 26, 28 (1st Cir. 2011). On April 27, 2003, however, a

tank barge strayed off course, struck underwater rocks, and spilled an estimated 98,000 gallons

of oil into the Bay. The spill fouled the waters, killed or injured hundreds of sea birds, some of

which were and remain endangered species, closed valuable shell fishing areas and beaches, and
         Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 6 of 18



destroyed or impacted valuable coastal natural resources. See Consent Judgment, United States

v. Bouchard Transp. Co., No. 17-cv-12046-NMG (D. Mass., entered Jan. 24, 2018) (ECF No.

14) (requiring payment to the United States, Massachusetts, and Rhode Island of $13,300,000 to

compensate for injuries to certain sea birds); Consent Judgment, United States v. Bouchard

Transp. Co., No. 10-cv-11958 -NMG (D. Mass., entered Nov. 15, 2010) (ECF No. 19) (requiring

payment to the United States, Massachusetts, and Rhode Island of $6,076,393 to compensate for

injuries to recreational use, shoreline and aquatic resources, and certain sea birds). “Bad things

sometimes lead to good things,” the First Circuit remarked in revealing its own view of the

matter, Coalition for Buzzards Bay, 644 F.3d at 29, and, a year later, the Massachusetts

legislature enacted the Massachusetts Oil Spill Prevention Act (MOSPA) to prevent other oil

spills and their devastating impacts from occurring again in Massachusetts’ waters. Mass. Gen.

Laws ch. 21, §§ 50B-50E, ch. 21M, §§ 1-8, ch. 103, §§ 1, 21, 28. That law requires, among

other things, tank barges transporting oil through Buzzards Bay to be accompanied by tugboat

escorts that can assist in the event of an on-water incident that could lead to another oil spill. See

Mass. Gen. Laws ch. 21M, § 6.

       In 2005, the United States, together with AWO and other industry groups not parties to

this action, as intervenor-plaintiffs, challenged MOSPA claiming that it was preempted by

federal law. With the exception of one MOSPA provision, on July 24, 2006, this Court held that

the challenged State law provisions were preempted and enjoined the Commonwealth from

enforcing them. United States v. Massachusetts, 440 F. Supp. 2d 24, 48 (D. Mass. 2006). The

First Circuit reversed and remanded the case for further consideration of three of MOSPA’s

provisions. United States v. Massachusetts, 493 F.3d 1 (1st Cir. 2007). Two months later, the

Coast Guard promulgated a Final Rule for Buzzards Bay, which purported to expressly preempt




                                                -2-
         Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 7 of 18



MOSPA’s enhanced personnel and escort requirements. 72 Fed. Reg. 50,052 (Aug. 30, 2007)

(codified at 33 C.F.R. § 165.100). This Court then denied the Commonwealth’s counter-claims

that the Coast Guard violated the Administrative Procedure Act and the National Environmental

Policy Act (NEPA) when it issued the 2007 Rule and granted the United States’ and AWO’s

motions for summary judgment and entered a permanent injunction. See United States v.

Massachusetts, 724 F. Supp. 2d 170, 175 (D. Mass. 2010).

       The Commonwealth and intervenor-defendant Buzzards Bay Coalition again appealed,

and the First Circuit yet again reversed. In its decision, the Court held that the Coast Guard

“ha[d] failed to satisfy its obligations under . . . NEPA and its error [was] not harmless.”

Coalition for Buzzards Bay, 644 F.3d at 39. The “appropriate remedy,” the Court continued, was

“to remand to the agency for performance of those obligations,” id., and, accordingly, the Court

“reverse[d] the entry of summary judgment, vacate[d] the injunction, and returne[d] the case to

the district court with instructions to remand it to the Coast Guard for further proceedings

consistent with th[e] opinion,” id. On August 19, 2011, this Court entered an order remanding

the case to the Coast Guard and administratively closed the case “without prejudice to the right

of any party to restore it to the active docket upon termination of the remand proceedings by

filing an appropriate motion.” Civ. A. No. 05-cv-10112-DPW, ECF No. 187.

       On February 27, 2014, the Coast Guard notified the Court that the agency had “prepared

a Finding of No Significant Impact (FONSI) [under NEPA] based on the Final Environmental

Assessment (Final EA) for” its 2007 Final Rule for Buzzards Bay. Civ. A. No. 05-cv-10112-

DPW, ECF No. 189. At that time, the Coast Guard also informed the Court “that . . . it [had]

published in the Federal Register an Advance Notice of Proposed Rulemaking to give notice and

request public comments concerning the Coast Guard’s potential modification of the regulatory




                                                -3-
         Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 8 of 18



requirements for” Buzzards Bay, and that “[a]ny such changes . . . would replace, in whole or in

part, those requirements implemented by the 2007 [Final Rule] which have been at issue in this

litigation.” Id. On August 5, 2014, AWO filed a motion to reopen the case because, in its own

words, “[t]he Coast Guard complied fully with NEPA’s requirements,” the “matter [was] ripe for

adjudication,” and [t]he conditions imposed by the [First Circuit] . . . ha[d] been met.” ECF No.

190, at 3. A day later, the United States filed a similar motion, stating that the Coast Guard had

complied with the judgment on remand and that “[t]he remand proceedings ha[d] concluded.”

ECF No. 191, at 1-2. The Commonwealth opposed those motions on the basis that “[t]he Coast

Guard’s initiation of a new rulemaking . . . render[ed] th[e] matter unripe for further judicial

review.” ECF No. 195, at 6.

       The Court (Woodlock, J.) held a hearing on AWO’s and the United States’ motions to

reopen the case. During that hearing, AWO’s counsel (the same counsel that represents them in

this matter) reiterated AWO’s view that “the matter is ripe” for review and that “[t]he NEPA

compliance issues have been addressed” and, as a result, the Coast Guard had complied with the

remand order. Hr’g Tr. at 15, lines 11-13 (Civ. A. No. 05-cv-10112-DPW, ECF No. 201).

Counsel for the United States reiterated the Coast Guard’s view that the agency had complied

with the remand order. Id. at 4, lines 15-22. The Court, however, expressed concern about

engaging in what it described as a game of “administrative law ‘Whack-A-Mole’” with the Coast

Guard equivocating on whether it planned to conduct a new rulemaking that could affect the

issues before the Court. See id. at 12, lines 21-23. While the Coast Guard argued that there

existed a “clear case and controversy” then based on an alleged conflict between the 2007 Final

Rule and MOSPA, id. at 11, lines 14-15, the United States ultimately withdrew its motion to

reopen the case, Civ. A. No. 05-cv-10112-DPW, ECF No. 203, and AWO later withdrew its own




                                                -4-
             Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 9 of 18



motion as well, id. ECF No. 205.1 Nothing, of course, required the Coast Guard to reopen that

case at all—not then or now. Since that time, tank barges transporting oil through Buzzards Bay

have complied with MOSPA’s requirements that they be accompanied by a tugboat escort to

mitigate the risk of another oil spill in Buzzards Bay, and, as the Coast Guard recently

confirmed, “there is no current controversy between the Coast Guard and Massachusetts.” Jt.

Local R. 16(1)(D) Stmt. at 2 (ECF No. 19). AWO’s effort to instigate a controversy through this

action where none currently exists threatens renewed litigation about the validity of

Massachusetts’ long-standing environmental protection law.

                                                 ARGUMENT

I.          The Commonwealth is Entitled to Intervene as of Right

            The Commonwealth satisfies Federal Rule of Civil Procedure 24(a)(2)’s requirements for

intervention as of right. That Rule allows intervention as of right for any party that “claims an

interest relating to the property or transaction that is the subject of the action, and is so situated

that disposing of the action may as a practical matter impair or impede the movant’s ability to

protect its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P.

24(a)(2). To satisfy Rule 24(a)(2) in this Circuit the “would-be intervenor must demonstrate

that:

            (i) its motion is timely; (ii) it has an interest relating to the property or transaction
            that forms the foundation of the ongoing action; (iii) the disposition of the action
            threatens to impair or impede its ability to protect this interest; and (iv) no existing
            party adequately represents its interest.


        1
      AWO has failed to make any mention of why it did not raise these issues in the existing
docket assigned to Judge Woodlock—the District Court judge most familiar with the issue
presented by this case, its history, and the judgment and remand order AWO seeks to enforce in
this new action as a means to reopen the related action administratively closed by Judge
Woodlock—and in which the Commonwealth is already a party. See United States v.
Massachusetts, Civ. A. No. 05-cv-10112-DPW (D. Mass.). Indeed, as explained infra, AWO
goes so far as to ask this Court for an order setting a schedule to reopen Judge Woodlock’s case.

                                                       -5-
        Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 10 of 18




Ungar v. Arafat, 634 F.3d 46, 50 (1st Cir. 2011) (citation omitted). The Commonwealth’s

motion satisfies each of these factors.

       A.      The Commonwealth’s Motion is Timely

       The Commonwealth satisfies Rule 24(a)(2)’s timeliness requirement when considered, as

it must be, in the context “of the relevant circumstances.” Banco Popular de Puerto Rico v.

Greenblatt, 964 F.2d 1227, 1230 (1st Cir. 1992) (citations omitted). In this Circuit courts

consider four factors to assess timeliness:

       (i) the length of time that the putative intervenor knew or reasonable should have
       known that his interests were at risk before he moved to intervene; (ii) the
       prejudice to existing parties should intervention be allowed; (iii) the prejudice to
       the putative intervenor should intervention be denied; and (iv) any special
       circumstances militating for or against intervention.

R & G Mortg. Corp. v. Federal Home Loan Mortg. Corp., 584 F.3d 1, 7 (1st Cir. 2009). As the

First Circuit has emphasized, however, “the concept of timeliness . . . is not measured, like a

statute of limitations, in terms of units of time, but rather derives meaning from assessment of

prejudice in the context of the particular litigation.” Puerto Rico Tel. Co. v. Sistema de Retiro de

los Empleados del Gobierno y la Judicatura, 637 F.3d 10, 15 (1st Cir. 2011). And while it still

“retains considerable bite,” the timeliness factor is “applied less strictly with respect to

intervention as of right.” R & G Mortg., 584 F.3d at 8.

       Under the first factor, “a party must move to protect its interest no later than when it

gains some actual knowledge that a measurable risk exists.” Greenblatt, 964 F.2d at 1231. In

this case, as described in more detail below, that occurred when AWO filed its summary

judgment motion on April 26, 2019. ECF No. 31-1. While AWO filed its complaint on October

4, 2018, ECF No. 1, and the Coast Guard filed its answer on December 4, 2019, ECF No. 8,

AWO and the Coast Guard noted a dispute regarding the administrative record and the need for



                                                 -6-
        Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 11 of 18



discovery in their February 8, 2019 Local Rule 16.1(D) Statement that suggested the possibility

of considerable delay prior to any merits-based motion practice, see ECF No. 19, at 3-5. Later,

on February 14, 2019, counsel for the Coast Guard offered to supply the Commonwealth with a

copy of the administrative record, which offer the Commonwealth accepted. This Court held a

scheduling conference on February 25, 2019, which undersigned counsel for the Commonwealth

observed and at which the Court declined to adopt a summary judgment schedule, established a

motion practice schedule for resolving the administrative record issues, and scheduled a status

conference for May 20, 2019. Without any subsequent notice to the Commonwealth, AWO and

the Coast Guard resolved their administrative record dispute, filed an amended administrative

record, which was not similarly provided to the Commonwealth, and agreed on a schedule for

summary judgment, which this Court adopted on April 25, 2019. ECF No. 29.

       AWO filed its summary judgment motion on April 26, 2019. ECF No. 31. AWO’s

memorandum in support of its summary judgment motion made clear that the result it seeks to

secure through this action implicates directly the Commonwealth’s interest in defending its

longstanding state law that protects Buzzards Bay from oil spills—MOSPA. For example, AWO

“asks the Court to issue a writ of mandamus requiring the [Coast Guard] to comply with the

remand order and to set a schedule for reopening the” the administratively closed case in which

the United States and AWO as an intervenor-plaintiff seek to invalidate MOSPA. Mem. in Supp.

of AWO’s Mot for Summ. J. at 6 (ECF No. 31-1). At that point, it became clear that some

“measurable risk exist[ed]” vis-à-vis the Commonwealth’s interests. Greenblatt, 964 F.2d at

1231. Being aware of that risk and the parties’ acceleration of the schedule for summary

judgment, the Commonwealth took action as promptly as possible given the circumstances to

prepare and file its Motion for Leave to Intervene in this action to protect those interests.




                                                -7-
        Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 12 of 18



       The Commonwealth’s intervention will not prejudice AWO or the Coast Guard and, even

if it would, that prejudice would be greatly outweighed by the prejudice to Commonwealth if its

Motion to Intervene were denied. First, the Court has just recently scheduled a hearing for

August 28, 2019 on AWO’s motion and the Coast Guard’s cross-motion for summary judgment,

ECF No. 32—a date that should provide sufficient time for the Commonwealth to file a brief

addressing the issues without the need to reschedule that hearing or delay in any way resolution

of this action on the merits. Second, even if allowing the motion would cause some delay, any

claim that the Commonwealth unduly delayed seeking to intervene in this action is undermined

by the fact that at least AWO and possibly the Coast Guard were aware both that the

Commonwealth was present for the February 25, 2019 scheduling conference at which the Court

declined to set a summary judgment schedule and that the Commonwealth was contemplating

the necessity of intervening. Yet, despite that knowledge, the Commonwealth was not alerted to

the changed circumstances or provided—as had previously occurred—with a copy of the

amended administrative record. See ECF No. 20. Third, as explained next, denying this motion,

would significantly prejudice the Commonwealth’s interests.

       B.      The Commonwealth Has Important Interests in this Action.

       The Commonwealth has important interests in this action that justify its intervention as a

matter of right. To satisfy this second requirement, the Commonwealth must identify an interest

“relating to the property or transaction that is the subject of the action.” Fed. R. Civ. P. 24(a)(2).

While that interest must be “direct” and “significantly protectable,” Unger, 634 F.3d at 51

(quoting Donaldson v. United States, 400 U.S. 517, 531 (1971)), it need not be of a legal nature

identical to that of claims asserted in the main action,” In re Lopez Soto, 764 F.2d 23, 26 (1985)




                                                 -8-
          Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 13 of 18



(citation omitted). Here, the Commonwealth has a direct, significantly protectable interest in this

action.

          The Commonwealth, a sovereign state, is “vested with the responsibility of protecting the

health, safety, and welfare of its citizens,” United Haulers Ass’n v. Oneida-Herkimer Solid

Waste Mgmt. Auth., 550 U.S. 330, 342 (2007), and its natural resources, see Georgia v.

Tennessee Copper Co., 206 U.S. 230, 237 (1907). States also have an “important role . . . in

regulation of the Nation’s waterways and ports,” United States v. Locke, 529 U.S. 89, 109

(2000), and retain a “wide scope” of authority to regulate maritime commerce, Askew v.

American Waterways Operators, Inc., 411 U.S. 325, 338 (1973). In this vein and in direct

response to the devastating impacts of the 2003 oil spill in Buzzards Bay and inadequate federal

regulation, supra pp.1-2, the Massachusetts legislature enacted MOSPA to prevent another oil

spill and to “protect the unique and sensitive waterways of the commonwealth,” 2004 Mass. Acts

ch. 251 preamble. That law, described by the First Circuit as a “good thing,” Coalition for

Buzzards Bay, 644 F.3d at 29, was subject to an aggressive, years-long effort to invalidate it by

the United States and AWO as an intervenor. The First Circuit, however, rebuffed those

efforts—twice—and for the last eight years MOSPA has afforded significant and documented

protection against further oil spills in Buzzards Bay. Of particular importance and relevance

here is the MOSPA provision AWO would like to try again to invalidate: a requirement that all

tank barges transporting oil through Buzzards Bay be accompanied by a tugboat escort to aid in

the event of an on-water incident that could lead to another devastating oil spill in Buzzards Bay.

See Mass. Gen. Laws ch. 21M, § 6.

          Discontent with the Coast Guard’s decision not to try a third time to invalidate MOSPA,

AWO has filed this action to try to force the Coast Guard to exercise its discretion to reignite the




                                                -9-
        Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 14 of 18



prior litigation so that AWO may once again seek to invalidate MOSPA. Indeed, in its

memorandum of law, AWO complains at least eight separate times about the Coast Guard’s

claimed failure to “reopen[] the litigation on the merits.” Summ. J. Mem. at 6, 8, 15, 16-17, 19.

It seeks to effect that result under the guise of enforcing a judgment secured by the

Commonwealth in that prior litigation—the judgment that led to the eight-year period during

which MOSPA has applied without controversy and protected Massachusetts waters and its

natural resources from another oil spill. In other words, AWO, an intervenor-plaintiff in that

prior action, is suing the United States, a plaintiff in that prior action, to enforce a judgment

obtained by the Commonwealth, the defendant in that prior action. And if AWO is successful

here, the Commonwealth may once again be forced to engage in what would be another

prolonged and resource intensive fight to defend MOSPA—a duly enacted state law that the

Commonwealth views as critical to the protection of Buzzards Bay and its natural resources.

These important, sovereign interests readily satisfy Rule 24(a)(2)’s interest requirement.

       C.      The Commonwealth’s Interests Will Be Impaired Absent Intervention.

       The Commonwealth needs to intervene in this action so that its interests are not impaired.

To satisfy this third requirement, the Commonwealth must demonstrate that disposition of this

action may, as a practical matter, “impair or impede its ability to protect [its] interest.” Fed. R.

Civ. P. 24(a)(2). To determine whether this requirement is met, courts consider “the practical

consequences of denying intervention.” Fund for Animals, Inc. v. Norton, 322 F.3d 728, 735

(D.C. Cir. 2003) (citation and internal quotation omitted); accord Daggett v. Comm’n on

Governmental Ethics & Election Practices, 172 F.3d 104, 110-11 (1st Cir. 1999) (holding that

“‘practical’ test of adverse effect that governs under Rule 24(a)” was “easily satisfied” by




                                                - 10 -
         Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 15 of 18



showing that proposed intervenor’s interests would be “adversely affected” if lawsuit were lost).

This requirement is also satisfied in this case.

         AWO, again, “asks this Court to issue a writ of mandamus requiring the [Coast guard] to

comply with the remand order and to set a schedule for reopening the litigation on the merits.”

Summ. J. Mem. at 6. The litigation it asks this Court to reopen is the administratively closed

case before Judge Woodlock (Civ. A. No. 05-cv-10112-DPW) in which, again, the United States

is the plaintiff, AWO is an intervenor-plaintiff, and the Commonwealth is the defendant, and the

United States and AWO’s claim is that federal law preempts MOSPA. A ruling against the

United States in this action and issuance of the accompanying order requested by AWO would

not just have practical consequences for the Commonwealth, it would have direct, adverse

consequences for the Commonwealth in that it would re-expose a duly enacted law of a

sovereign state to a federal constitutional challenge and require the expenditure of significant

time and resources of the Commonwealth to defend the state law a third time. Accordingly, the

Commonwealth easily satisfies the “impairment of interest” requirement for intervention as of

right.

         D.     Existing Parties Do Not Adequately Represent the Commonwealth’s
                Interests.

         Finally, no existing party will adequately represent the Commonwealth’s interests in this

action. On this fourth factor, the First Circuit has made clear that a proposed intervenor’s burden

to show that their interests will not be adequately represented by existing parties is a “minimal

one.” See Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10 (1972); Maine v. Director,

U.S. Fish & Wildlife Serv., 262 F.3d 13, 18 (1st Cir. 2001). The intervenor “need only show that

representation may be inadequate, not that it is inadequate.” Conservation Law Found. of N.




                                                   - 11 -
        Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 16 of 18



Eng. v. Mosbacher, 966 F.2d 39, 44 (1st Cir. 1992) (citing Trbovich, 404 U.S. at 538 n.10). The

Commonwealth satisfies this requirement as well.

       The Commonwealth’s interests are not clearly represented by the Coast Guard. While the

Commonwealth appreciates the Coast Guard’s statement that “there is no current controversy

between the Coast Guard and the Massachusetts,” Local R. 16.1 Stmt. at 2, the United States on

the Coast Guard’s behalf spent six years trying to invalidate MOSPA and initiated the process to

begin that effort again in 2014. And there is, of course, no guarantee that the Coast Guard will

not change its view once again in response to this lawsuit. As described above, the

Commonwealth also has sovereign interests that no other party can represent. See, e.g.,

Massachusetts v. EPA, 549 U.S. 497, 520 (2007) (state interests are entitled to “special

solicitude”). Indeed, the Commonwealth has “unique sovereign interests not shared by the

federal government,” see WildEarth Guardians v Jewell, 320 F.R.D. 1, 5 (D.D.C. 2017), and,

even if that were not the case, “the mere fact that [the Coast Guard—the Commonwealth’ long-

term litigation foe—] might hypothetically take [the Commonwealth’s] interests into account

when shaping [its] arguments does not mean that [it] would afford the same primacy to” them,

see Wildearth Guardians v. Salazar, 272 F.R.D. 4, 19-20 (D.D.C. 2010). Accordingly, the Coast

Guard cannot be expected to adequately represent the Commonwealth’s interests in this case.

II.    In the Alternative, the Court Should Exercise its Discretion to Grant Permissive
       Intervention.

       Even if the Court concludes that the Commonwealth does not meet the standard for

intervention as a matter of right, which it should not for all the reasons described above, it should

nevertheless exercise its discretion to permit the Commonwealth to intervene in this litigation

under Federal Rule of Civil Procedure 24(b)(1). See, e.g., Morra v. Casey, 960 F. Supp. 2d 335,

338 (D. Mass. 2013) (concluding that while proposed intervenor was not entitled to intervene as



                                               - 12 -
        Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 17 of 18



of right, “[n]evertheless, the court may allow [the proposed intervenor] to intervene under Rule

24(b)(2)”). As described next, the Commonwealth also satisfies the requirements for permissive

intervention.

       Permissive intervention is appropriate where a party “has a claim or defense that shares

with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Courts

have “broad discretion” in deciding whether to grant permissive intervention under Rule 24(b).

Travelers Indem. Co. v. Dingwell, 884 F.2d 629, 641 (1st Cir. 1989). The First Circuit has

articulated three factors courts should consider to decide whether permissive intervention is

warranted: “(i) the applicant’s claim or defense and the main action have a question of law or

fact in common; (ii) the applicant’s interests are not adequately represented by an existing party;

and (iii) intervention would not result in undue delay or prejudice to the original parties.” In re

Thompson, 965 F.2d 1136, 1142 n.10 (1st Cir. 1992) (citation omitted).

       For the reasons discussed above, the Commonwealth satisfies these considerations. The

Commonwealth, as explained, has a direct and significant interest in this action and its outcome,

because, among other reasons, a ruling against the United States could result in reactivating

litigation against the Commonwealth in a related, administratively closed case. Allowing the

Commonwealth to intervene would not unduly delay or prejudice the existing parties and, as

described above, any possible delay in this case is significantly outweighed by the prejudice that

would befall the Commonwealth if its motion were denied and is mitigated by the existing

parties’ failure to notify the Commonwealth regarding the changed schedule despite their prior

communications. Finally, the Commonwealth does not desire to merely rehash arguments that

the United States may present to defend against AWO’s claim but instead it seeks to present its

own interests and perspective regarding the claims and issues at stake in this action. See




                                               - 13 -
            Case 1:18-cv-12070-DJC Document 39 Filed 05/31/19 Page 18 of 18



Daggett, 172 F.3d at 113 (“The fact that the applicants may be helpful in fully developing the

case is a reasonable consideration in deciding on permissive intervention.”) (citation omitted)).

                                                    CONCLUSION

          For the foregoing reasons, the Commonwealth respectfully requests that the Court grant

its Motion for Leave to Intervene and allow it to intervene as of right in this matter or,

alternatively, that the Court, in its discretion, permit the Commonwealth to intervene.


                                                         Respectfully submitted,

                                                         COMMONWEALTH OF MASSACHUSETTS

                                                         By its attorneys,

                                                         MAURA HEALEY
                                                         ATTORNEY GENERAL


                                                          /s/ Seth Schofield
                                                         Seth Schofield, BBO No. 661210
                                                          Senior Appellate Counsel
                                                         Assistant Attorney General
                                                         Energy and Environment Bureau
                                                         Office of the Attorney General
                                                         One Ashburton Place, 18th Floor
                                                         Boston, Massachusetts 02108
                                                         (617) 963-2436
Dated: May 31, 2019                                      seth.schofield@mass.gov


                                              CERTIFICATE OF SERVICE

        I, Seth Schofield, certify that the foregoing Memorandum, which was filed through the
ECF system, will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on May 31, 2019.


                                                                /s/ Seth Schofield
                                                                Seth Schofield
19-05.31 [2] - MA Mem. in Supp. Interv [fnl].docx



                                                       - 14 -
